DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
After further search consideration the indicated allowability of claims 11-17 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calcott (U.S. Patent No. 2,438,472).
Regarding claim 11, Calcott discloses a fluid conduit connector system (Figs. 1-9), comprising: a first fluid conduit connector (Fig. 2) including: a first body (left 36) having a first opening (Fig. 2) at a first side and a second opening at a second side (Fig. 2), a throughbore extending from the first opening to the second opening (Fig. 2), a first array of holes (49) in the first side (Fig. 2) positioned around the first opening (Fig. 2), each hole of the first array of holes (49) terminating (Fig. 2) within the first body (left 36), and a second array of holes (53) in the first side positioned around (Fig. 2) the first array of holes (49), each hole of the second array of holes (53) extending through the first body (left 36) to the second side (Fig. 2); a second fluid conduit connector (Fig. 2) including: a second body (right 36) having a first opening (Fig. 2) at a first side and a second opening at a second side (Fig. 2), a throughbore (Fig. 2) extending from the first opening to the second opening (Fig. 2), a first array of holes (49) in the second side (Fig. 2) positioned around the second opening (Fig.2), each hole of the first array of holes  (49) terminating within the second body (right 36), and a second array of holes (53) in the first side positioned around the first opening (Fig. 2); and a plurality of connection rods (54); wherein upon assembly: the first side of the second body (right 36) is positioned adjacent to and facing the second side (Fig. 2) of the first body (left 36), the first opening of the second body (right 36) is aligned with the second opening of the first body (left 36), and each connection rod (54) extends through a corresponding hole (53) of the second array of holes (53) in the first body (left 36) from the first side of the first body (left 36), out of the second side of the first body (left 36), and into a corresponding hole (53) of the second array of holes (53) in the second body (right 36).
Regarding claim 15, Calcott discloses the fluid conduit connector system (Figs. 1-9) wherein each hole of the second array of holes (53) in the second body (right 36) is threaded (encompassed by the threaded bolt connection disclosed in Column 3 lines 63-69), and further wherein upon assembly, each connection rod (54) is coupled to a corresponding hole (53) of the second array of holes (53) in the second body (right 36).
Regarding claim 16, Calcott discloses the fluid conduit connector system (Figs. 1-9) wherein upon assembly (Fig. 2), each connection rod (54) has a corresponding fastener (Fig. 2) securing each connection rod (54) to the first body (left 36).
Regarding claim 17, Calcott discloses the fluid conduit connector system (Figs. 1-9) wherein each hole of the second array of holes (53) in the second body (right 36) extends through the second body to the second side (Fig. 2), and further wherein upon assembly (Fig. 2), each connection rod (54) has a corresponding first fastener (Fig. 2) securing each connection rod to the first body (left 36) and a corresponding second fastener (Fig. 2) securing each connection rod (54) to the second body (right 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcott (U.S. Patent No. 2,438,472) in view of Smith (U.S. Patent No. 5,492,373).
Regarding claim 12, Calcott discloses the essential features of the claimed invention but lacks disclosure wherein the first connector forms at least part of a valve body.
Smith teaches a first fluid conduit connector (28) that forms at least part of a valve body (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fluid conduit connector of Calcott to form part of a valve body as taught by Smith since it is well known in the art for a fluid conduit connector to be associated with a valve body. 

Regarding claim 13, Calcott discloses the fluid conduit connector system (Figs. 1-9) wherein each hole of the second array of holes (53) of the second fluid conduit connector (Fig. 2) extends through the second body (right 36) to the second side (Fig. 2), and further wherein upon assembly, each connection rod (54) extends out of the second side (Fig. 2) of the second body (right 36).
Regarding claim 14, Calcott discloses the fluid conduit connector system (Figs. 1-9) wherein upon assembly (Fig. 2), a seal (39) is disposed around the second opening (Fig. 2) of the first body (left 36) and between the second side (Fig. 2) of the first body and the first side of the second body (right 36).

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Calcott (U.S. Patent No. 2,438,472) discloses the essential features of the claimed invention but does not render obvious in combination with the rest of the claim limitations wherein a monolithic body having a first opening at first side and a second opening at a second side, and a third array of holes in the second side positioned around the second opening, each hole of the third array of holes terminating in the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753